Title: To John Adams from Charles Storer, 13 May 1785
From: Storer, Charles
To: Adams, John


          
            Dear Sir,
            London. 13th. May. 1785.
          
          In obedience to your Commands, by Mr: West, respecting Lodgings, I have been, yesterday & today, in search of such as I thought would suit you, but have not been able to find any.— There are many houses to be let—but these are either too large or too small; your direction being for “a Drawing Room, Dining Room, three Chambers, & one for one Servant only”— Besides, in all these Houses, the inconvenience respecting your Board constantly occurr’d—for Traiteur’s are not so common here as at Paris— This being the Case, I should advise it as best, being the surest and cheapest way, to take Lodgings in some Hotel, untill you can meet some house that will suit you—in which you will then have Mrs: Adams opinion— In Hotels, you know you may do as you please, and you are sure there to find room always—& there too you are boarded at no Trouble to yourself— You have tried the Adelphi—there are others in Covent-Garden, and a great one in Pall-Mall, at which last Mr: Bingham & Lady lodge—but this I am told is very expensive— However, I shall not give over my search after such lodgings as you describe, and write this only to desire some further instruction from you.— This I hope will reach you on Wednesday next, the 18th. inst.— The next day the Post leaves Paris, so I shall hope to hear from you, in reply to this, by the Post of the 24th. inst.— You will be kind enough to let me know when you leave Paris, & where you propose to alight here that I may meet you on your arrival.—
          Mr: West tells me your Son was to leave Paris this week— I hope he did not miss of a letter I wrote him the last week, as otherwise he may think it odd, not to see or hear from me before he left Europe, since I have been so long talking of going to Paris— However, should he not have received it, I hope he will assure himself of my best wishes for a pleasant passage, and a happy sight of his friends.—
          In hopes of hearing from you soon, I have only to add my best respects to Mrs: & Miss Adams, in which my Sister & Mr: Atkinson join, and to assure you that I am, with much esteem, dear sir, / Your much obliged / humle: servt:
          
            Chas: Stor[er]
          
        